DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 06/29/2021.
        Claims 1, 3-4, 9 and 11 have been amended.
 
        Claims 2 and 14-15 have been canceled.

        Claim 21 has been added.
   
        Claims 5-8, 10, 12-13 and 16-20 have been remained.
        Claims 1, 3-13 and 16-21 are currently pending in the application.
                          Examiner’s Statement of Reasons for Allowance
2.     Claims 1, 3-13 and 16-21 are allowed.
3.     The following is an examiner’s statement of reasons or allowance
         Claims 1, 3-13 and 16-21 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 04/05/2021. 
                                                              Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/PHUC T DANG/Primary Examiner, Art Unit 2892